Citation Nr: 1627751	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-28 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether Department of Veterans Affairs compensation benefits were correctly terminated effective from July 23, 2004, to September 10, 2009, due to "fugitive felon" status.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1971. 

This matter comes before the Board of Veterans' Appeals from a June 2009 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which notified the Veteran that his compensation benefits were terminated effective July 23, 2004, because he had been receiving benefits during a period when he had been a fugitive felon.  In an October 2009 determination, the VA RO in New York, New York, restored compensation benefits effective September 11, 2009.  His claims file was later transferred to the VA RO in Atlanta, Georgia.

The Veteran testified at a May 2016 Travel Board held at the VA RO in Atlanta, Georgia, before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing, the representative asserted that the warrant was for a probation violation.  Moreover, the Veteran testified that the underlying charge was not a felony.  The representative added that the Veteran never fled the jurisdiction and that his parole officer always knew his whereabouts.  

A March 2009 VA Investigative Summary Form shows that the warrant was issued for the offense of a stolen vehicle.  A notice of warrant cancellation shows that there was a scheduled event of a probation violation hearing.

Subsequent to the adjudication, the Veterans Benefits Administration determined that it would no longer presume that any valid outstanding felony arrest warrant established a beneficiary's fugitive felon status.  VBA Letter 20-14-09.

In light of the change in procedure as well as the conflicting information on the nature of the warrant, further development is necessary regarding whether the warrant was for a felony and whether there was flight, probation, or parole violation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Follow the procedures described in VBA Letter 20-14-09 and M21-1, Part X, Chapter 16 - Fugitive Felon Match to determine whether the warrant issued July 23, 2004, was for a felony; whether the Veteran was fleeing to avoid prosecution, custody, or confinement after conviction, for a felony; and whether the Veteran was violating a condition of probation or parole imposed for commission of a felony.

2.  Thereafter, adjudicate the claim on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




